                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 17-CR-03125-01-MDH
                                                     )
WILLARD BEGAY,                                       )
                                                     )
               Defendant.                            )

                                             ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 29).

The Magistrate Judge recommended that the Defendant be declared unlikely to be restored to

competency within the foreseeable future and therefore be committed to the custody of the

Attorney General under 18 U.S.C. § 4246. Defendant has not filed exceptions and the matter is

ripe for review.

       On August 16, 2018, the Court declared Defendant incompetent to stand trial and

committed him to the custody of the Attorney General under 18 U.S.C. § 4141(a). (Doc. 25) for a

reasonable period not to exceed four months. Since then, Defendant has been hospitalized at the

USMCFP. During that time, Ashley Christiansen, Ph.D., a licensed psychologist, prepared a

forensic psychological report. (Doc. 26). She diagnosed Defendant with schizophrenia and stated

that his rational understanding of the nature and consequences of the charges and proceedings

against him appeared impaired. Id. at 11. She opined that he was not competent to proceed or make

decisions regarding his legal case at this time. Id. She further concluded that Defendant had a poor

prognosis and that his competency was unlikely to be restored to competency in the foreseeable

future. Id. A risk assessment panel further recommended that because of his schizophrenia, his
release would create a substantial risk of bodily injury to another person or serious damage to the

property of another, and recommended he be committed pursuant to 18 U.S.C. § 4246. Id. at 15.

       After carefully reviewing the record, the Court agrees with the Report and

Recommendation of the Magistrate Judge. The Report and Recommendation is ADOPTED and

the Defendant is hereby COMMITTED to the custody of the Attorney General under the

provisions of 18 U.S.C. § 4246 in accordance with 18 U.S.C. § 4141(d).

       IT IS SO ORDERED.



DATED: March 8, 2019

                                                     _/s/ Douglas Harpool________________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE
